DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
  	PAGE 19:
In line 30, it is believed by the Examiner that “lower” should be replaced with --higher-- to correspond to lines 20-25 of claim 1.
Appropriate correction is required.
Claim Objections
Claims 6, 8, and 12 are objected to because of the following informalities:  
CLAIM 6:
In line 14, after “parameter” insert --of the at least one of the first and second switching elements--.
In line 14, replace “the” with --a--.
CLAIM 8:
In line 17, after “parameter” insert --of the at least one of the first and second switching elements--.
In line 17, replace “the” with --a--.

In line 14, after “parameter” insert --of the at least one of the first and second switching elements--.
In line 14, replace “the” with --a--.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-14 are allowed.
Ose et al (2012/0243276) teaches an apparatus for protecting against overcurrent (paragraphs 4 and 5) as seen in Figures 1-3 that includes: a switching element (1) having first and second main terminals and an open-close control terminal (gate of 1); and a charging unit (2) configured to supply electrical charge to the open-close control terminal of the switching element to thereby charge the open-close control terminal (paragraphs 54-55), the apparatus comprising: a temperature obtainer (1a) configured to obtain a temperature parameter indicative of a temperature of the switching element as a temperature measurement value (paragraph 53), and a setter (5) configured to set a determination voltage of  a clamp circuit (3) to a value based upon determining the temperature measurement value (paragraphs 58-62), the determination voltage value being higher than a value of a Miller voltage of the switching element (paragraph 5).
In re Claims 1, 10, and 14, Ose does not teach the apparatus being configured to execute an overcurrent determination routine to determine whether an overcurrent is flowing through the pair of first and second main terminals of the switching element based on whether a predetermined condition that a terminal voltage at the open-close control terminal of the switching element is higher than the determination voltage is satisfied.  In further re claim 10, Ose additionally fails to teach first and second switching elements connected in parallel.


Conclusion
This application is in condition for allowance except for the following formal matters as discussed above in the objections to the specification and claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        4/9/21